DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 25, 2022. Claims 1, 7, and 20 have been amended. Claims 2-4, 6, 10-19, 23-26, and 32 have been canceled. Claims 33-36 have been added.  The specification and the drawings filed on January 25, 2022 have been amended with new matter.

Election/Restrictions
Newly submitted claims 35-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 35-36 contain subject matter that was not described in the elected Species I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Specification
The amendment to the specification and drawings filed on January 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure (specification and drawings).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new natter has been added on pages 9, 11, 12, 13, 16-27, and 37-42 and Figs. 1C-1L and 5A.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release mechanism to release the seeds or seedlings of seagrasses/material from the compartment” in claim 1 and claim 20 respectively uses a generic placeholder “mechanism” that is coupled with functional language “release” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The corresponding structure of “release mechanism” is described in the specification page 18, paragraph 2 as “The unit may utilize a pump, propeller, paddle, impeller, boiler, heating element, compression valve, bellows or pressure mechanism to achieve the release from the compartment”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) contains new subject matter “the at least one sensor is emplaced in soil of land adjacent to the body of water” and “the at least one sensor is emplaced in a golf course”, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 8, 9, 20, 21, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2012/0006277 A1) in view of Molaug et al. (US 4,359,014), Hull (US 2005/0284351 A1) and Munteanu et al. (US 4,548,764).
With regard to claim 1, Troy discloses an apparatus (Fig. 1) comprising a buoy (60) that floats in a body of water (Fig. 1); a sensor for measure a change of an environmental event external to the buoy (Para. [0058]);
a compartment (64) in the buoy (60) that contains feeds,
a release mechanism (“dispensing”, Para. [0069, 0072, 0088, 0110]) to release the food from the compartment (64).
However, Troy is silent to disclose an adjustable aperture nozzle mounted to the buoy and connected to the release mechanism, the adjustable aperture nozzle adjustable through a range of sizes to disperse the seeds or seedlings of seagrasses into a quantity of the water; and 
Molaug teaches an apparatus (Fig. 1), comprising: 
A buoy (27) that floats in a body of water (Fig. 3);
a sensor (16/17) to measure a change of an environmental event (Fig. 1-2; Col. 2 lines 27-34);
a compartment (2) connected the buoy that contains food (Fig. 1, Col. 1 lines 65-68);
a release mechanism (9/10) to release the food from the compartment (2); 
an aperture nozzle (outlet 11 in conjunction with selector valve 12 and conduit 13) mounted to the buoy (Fig. 3 shows part of aperture nozzle 13 mounted to the buoy 27) and connected to the release mechanism (9/10), the aperture nozzle (11/12/13) operable to disperse a measured quantity of the food with a quantity of the water (Col. 2 lines 12-19 and 45-50); and 
a control (1) in communication with the sensor (16/17), the compartment (2), the release mechanism (9/10), and the nozzle (11/12/13), the control (1) operable to adjust the release mechanism (Col. 2 lines 12-26 “selector valve is brought into the proper selected position for the appropriate tank 7 to be supplied with food by means of an index device 15 which is electrically operated by the control unit 1”), and the aperture nozzle (11/12/13) to control dispersion of the food with the quantity of the water from the body of the water in proportion to the change of environmental event as measured by the sensor, wherein the environmental event is at least one of temperature, pH, oxygen level, carbon dioxide level, or sunlight (Col. 2 lines 23-34, “Index device 15 rotates the selector valve until it comes into registration with the appropriate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the adjustment aperture, the control as taught by Molaug in communication with the sensor, the compartment, and the release mechanism of Troy, for the benefit of providing a system for control and distribution of food pellets which can automatically determine required food amounts (Col. 1 lines 23-28).
However, they both do not disclose the aperture nozzle is an adjustable aperture nozzle, the adjustable aperture nozzle adjustable through a range of sizes to disperse a quantity of the material.
Munteanu teaches an apparatus in the same field of endeavor comprising an adjustable aperture nozzle, the adjustable aperture nozzle adjustable through a range of sizes to disperse a quantity of the material(Col. 19 lines 7-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by replacing the aperture nozzle with the adjustable aperture nozzle as taught by Munteanu, for the benefit of generating different spray coverages to target different treatment areas.
However, Troy does not disclose the compartment contains seeds or seedlings of seagrasses.
Hull teaches a boat (Fig. 6) comprising a compartment (44) contains seeds or seedling of seagrasses (plant seed material 26).

With regard to claim 5, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses a nozzle (11/12/13) of said apparatus is adjusted by at least one of opening, closing, turning, rotating, spinning, extending or retracting in addition to adjusting the size of the aperture of said nozzle (11/12/13) in proportion to the environmental event (Col. 2 lines 12-26, “rotates the selector valve”).
With regard to claim 7, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses wherein at least one sensor is displaced from the buoy (see position of sensors 16, 17 in Fig. 1).
With regard to claim 8, the device of Troy as modified by Molaug , Munteanu and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses at least one activity of said apparatus is logged to a data file (Col. 2 lines 35-44, “control unit stores information concerning the state of the system which can be displayed by means of an indicator screen 18 and a keyboard 19”).
With regard to claim 9, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses where said control further adjusts based on a predictive model formed from at least one of an activity of said apparatus, an environmental event and historical data (Col. 2 lines 35-44, “control unit 1 contains a clock for keeping track of the time of day as well as yearly time periods. Based on 
With regard to claim 20, Troy discloses an apparatus (Fig. 1) comprising a buoy (60) that floats in a body of water (Fig. 1); a sensor for measure a change of an environmental event  external to the buoy (Para. [0058]);
a compartment (64) in the buoy (60) that contains feeds.
a release mechanism (“dispensing”, Para. [0069, 0072, 0088, 0110]) to release the food from the compartment (64).
However, Troy is silent to disclose an adjustable aperture nozzle mounted to the buoy and connected to the release mechanism, the adjustable aperture nozzle operable to disperse a measured quantity of the food with a quantity of the water; and a control in communication with the sensor, the compartment, the release mechanism, and the nozzle, the control operable to adjust the release mechanism, and the adjustable aperture nozzle to control dispersion of the food with a quantity of the water from the body of water in proportion to the change of environmental event as measured by the sensor.
Molaug teaches an apparatus (Fig. 1), comprising: 
A buoy (27) that floats in a body of water (Fig. 3);
a sensor (16/17) to measure a change of an environmental event (Fig. 1-2; Col. 2 lines 27-34);
a compartment (2) connected the buoy that contains food (Fig. 1, Col. 1 lines 65-68);
a release mechanism (9/10) to release the food from the compartment (2); 
an aperture nozzle (outlet 11 in conjunction with selector valve 12 and conduit 13) mounted to the buoy (Fig. 3 shows part of aperture nozzle 13 mounted to the buoy 27) and connected to the release mechanism (9/10), the aperture nozzle (11/12/13) operable to disperse a measured quantity of the food with a quantity of the water (Col. 2 lines 12-19 and 45-50); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the adjustment aperture, the control as taught by Molaug in communication with the sensor, the compartment, and the release mechanism of Troy, for the benefit of providing a system for control and distribution of food pellets which can automatically determine required food amounts (Col. 1 lines 23-28).
However, they both do not disclose the aperture nozzle is an adjustable aperture nozzle, the adjustable aperture nozzle adjustable through a range of sizes to disperse a quantity of the material.
Munteanu teaches an apparatus in the same field of endeavor comprising an adjustable aperture nozzle, the adjustable aperture nozzle adjustable through a range of sizes to disperse a quantity of the material (Col. 19 lines 7-19).

However, Troy does not disclose the compartment contains seeds or seedlings of seagrasses.
Hull teaches a boat (Fig. 6) comprising a compartment (44) contains seeds or seedling of seagrasses (plant seed material 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by replacing the food of Troy with the plant seed material (26) as taught by Hull, for the purpose of producing vegetative regeneration or cloning in the water (Para. [0036]). Furthermore, simple substitution of one known element (plant seed material) for another (fish food) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 21, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. Molaug further discloses where said control further adjusts based on a predictive model formed from at least one of an activity of said apparatus, the environmental event and historical data (Col. 2 lines 35-44, “control unit 1 contains a clock for keeping track of the time of day as well as yearly time periods. Based on this information, control unit 1 establishes feeding periods which may vary, for example, month by month or week by week”).
With regard to claim 29, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. Munteanu further discloses the adjustable aperture nozzle is adjusted to create a pre-set pressure determined to optimize the dispersion of the seeds over the target area (Col. 19 lines 7-19).

With regard to claim 31, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. Molaug in view of Munteanu further discloses the control (1) further employs a processor to analyze at least one of an activity of said apparatus, the measurement of the environmental event and historical data to create a predictive model or composite score that the control also uses as a basis to adjust the adjustable aperture nozzle (Col. 2 lines 35-45 of Molaug and Col. 19 lines 7-19 of Munteanu).
With regard to claim 33, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. Munteanu further discloses the adjustable aperture nozzle is adjusted in proportion of the environment event (Col. 19 lines 7-19).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Molaug, Hull, and Munteanu et al. as applied to claim 20 above, and further in view of Eberhardt (US 4,818,416).
With regard to claim 22, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. However, they do not disclose a pump in the buoy operable to produce a flow of water from the body of water into which the seeds or seedlings of seagrasses released from the compartment is mixed and then pumped through the adjustable aperture nozzle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the pump (37) and the pump intake line 69) as taught by Eberhardt upstream of the compartment (64) and in the buoy (60) of Troy, for the benefit of effectively and consistently regulating the water supply into the mixing with the material in high tide or low tide environment (Col. 7 lines 34-43).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Molaug, Hull, and Munteanu et al. (US 2015/0142250 A1) as applied to claim 1 above, and further in view of Johnson (US 6,156,699).
With regard to claim 28, the device of Troy as modified by Molaug, Munteanu and Hull discloses the invention as disclosed in the rejection above. However, they do not disclose a dye pack that is mixed with the seeds to be dispersed, so that the path and location of the dispersion can b seen, recorded, or measured.
Johnson teaches a dye pack that is mixed with the seeds to be dispersed, so that the path and location of the dispersion can be seen, recorded, or measure (Col. 4 lines 24-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the dye as taught by Johnson sprayed on to the seeds, for the purpose of making the seeds visible. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2012/0006277 A1) in view of Molaug et al. (US 4,359,014) and Munteanu et al. (US 4,548,764).

a compartment (64) in the buoy (60) that contains material.
a release mechanism (“dispensing”, Para. [0069, 0072, 0088, 0110]) to release the food from the compartment (64).
However, Troy is silent to disclose an aperture nozzle mounted to the buoy and connected to the release mechanism, the adjustable aperture nozzle adjustable through a range of sizes to disperse a quantity of the material with a quantity of the water from the body of water; and a control in communication with the sensor, the compartment, the release mechanism, and the adjustable aperture nozzle, the control operable to adjust the release mechanism, and to adjust the adjustable aperture nozzle to control dispersion of the material with the quantity of the water from the body of water in proportion to the change of environmental event as measured by the sensor.
Molaug teaches an apparatus (Fig. 1), comprising: 
A buoy (27) that floats in a body of water (Fig. 3);
a sensor (16/17) to measure a change of an environmental event (Fig. 1-2; Col. 2 lines 27-34);
a compartment (2) connected the buoy that contains a material (Fig. 1, Col. 1 lines 65-68);
a release mechanism (9/10) to release the material from the compartment (2); 
an aperture nozzle (outlet 11 in conjunction with selector valve 12 and conduit 13) mounted to the buoy (Fig. 3 shows part of aperture nozzle 13 mounted to the buoy 27) and connected to the release mechanism (9/10), the aperture nozzle (11/12/13) disperses a measured quantity of the food with a quantity of the water (Col. 2 lines 12-19 and 45-50); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Troy, by incorporating the adjustment aperture, the control as taught by Molaug in communication with the sensor, the compartment, and the release mechanism of Troy, for the benefit of providing a system for control and distribution of food pellets which can automatically determine required food amounts (Col. 1 lines 23-28).
However, they both do not disclose the aperture nozzle is an adjustable aperture nozzle, the adjustable aperture nozzle adjustable through a range of sizes to disperse a quantity of the material.
Munteanu teaches an apparatus in the same field of endeavor comprising an adjustable aperture nozzle, the adjustable aperture nozzle adjustable through a range of sizes to disperse a quantity of the material (Col. 19 lines 7-19).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any matter specifically challenged in the argument.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752